Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Action is in response to the Amendment filed June 16, 2022.  Claims 1, 9 and 15 are amended.  Claims 1-20 are currently pending and have been examined in the application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claims 1, 9 and 15 the subject matter “generating, with at least one of a random number generator and pseudo-random number generator, a globally unique identifier (GUID) corresponding to an N-bit number in a predetermined format that uniquely identifies an entitlement from other entitlements among a plurality of active campaigns,” is not described in the original disclosure.  The specification states that “an entitlement identifier may be provided as a Globally Unique Identifier (GUID), a Universally Unique Identifier (UUID), or any other sequence that can be used to identify information within a computing system. A GUID or UUID may correspond to a 128-bit number that is used to uniquely identify an entitlement within the system that is implementing the promotional campaign.” [0017].  This does not describe how a globally unique identifier is generated.  The specification does not describe that an identifier is generated using a random number generator or pseudo-random number generator.  It does not describe that an entitlement is uniquely identified from other entitlements among a plurality of active campaigns.  The claim does not satisfy the written description requirement if sufficient details of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function. See MPEP 2161.01(I).  Additionally, this is impermissible new matter.  Claims 2-8; 10-14 and 16-20 by being dependents of claims 1, 9 and 15 respectively are also rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: 
generating, a globally unique identifier (GUID) that uniquely identifies an entitlement from other entitlements among a plurality of active campaigns; receiving, an entitlement redemption message from a communication device, wherein the entitlement redemption message comprises a campaign identifier and an entitlement identifier, wherein the entitlement identifier comprises the GUID; determining, that the campaign identifier and the entitlement identifier belong to a valid campaign; generating, in response to determining that the campaign identifier and the entitlement identifier belong to a valid campaign, a ticket with a redeemable status, wherein the ticket is associated with the entitlement identifier and comprises a ticket validity period and a ticket redemption amount; and transmitting, a ticket presentation message that comprises an indication of the ticket validity period and the ticket redemption amount.  These limitations, under the broadest reasonable interpretation, comprise commercial interactions including marketing or sales activities, behaviors, and business relations; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amount to insignificant extra-solution activity and instructions to generally “apply” the abstract concept in a computer environment and/or merely uses a computer as a tool to perform the abstract idea.  In particular the claim recites the additional element: generating with at least one of a random number generator and pseudo-random number generator, corresponding to an N-bit number in a predetermined format.  This amounts to insignificant extra-solution activity because such activity nominally or tangentially, describes non-functionally particular data source of the necessary data gathered in conjunction with the abstract idea.  See MPEP 2106.05(g).  Additionally, the limitations referring to at a server and via a network; at the server; an electronic record for; the electronic record for; from the server and via the network, which are recited at a high level of generality and merely uses a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply adding insignificant extra-solution activity and merely applying the abstract idea on a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations amount to insignificant extra-solution and instructions to apply the abstract idea on a computer.  Viewing these limitations individually, the generating with at least one of a random number generator and pseudo-random number generator, corresponding to an N-bit number in a predetermined format, is non-functional descriptive material used to describe a particular data source that is nominally or tangentially related to the invention.  See MPEP 2106.05(g).  Furthermore, formatting an identifier as a globally unique identifier (GUID) corresponding to a randomly generated N-bit number is well understood, routine and conventional in the art.  See at least Dooley et al. (US 20130132169 A1); Blinn et al. (US 20070067465 A1); Sahota et al. (US 20040015451 A1); Hansen et al. (US 20160335655 A1); Jurss (US 20120095918 A1); Kocher et al. (US 20080101604 A1); Johnson et al. (US 20200388357 A1). 
	Additionally, the limitations generically referring to a server; a network, an electronic record, and a processor and storage medium (claims 9 and 15), do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not offer substantially more than the sum of the functions of the elements when each is taken singularly.  
	A review of dependent claims 2-8, likewise do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 9-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-8 and are also rejected accordingly.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 9-12 and 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Novick (US Publication 2018/0247284) in view of Roberts (US Publication 2013/0282463) in further view of Official Notice.
A.	In regards to Claims 1, 9 and 15, Novick discloses, a method, server and system, comprising:
	a processor; Novick [Cl 2: processor communicatively coupled to storage device and network device];
	generating, a globally unique identifier (GUID) that uniquely identifies an entitlement from other entitlements among a plurality of active campaigns; Novick [0071: create and track electronic coupons - each coupon will have a Unique ID; 0091: an electronic coupon is instantiated from the Ad Campaign and is assigned a unique coupon instance ID within the scope of the Ad Campaign];
	receiving, an entitlement redemption message from a communication device, wherein the entitlement redemption message comprises a campaign identifier and an entitlement identifier, wherein the entitlement identifier comprises the GUID; Novick [0031: application servers analyze each incoming request, and rout the request to an appropriate type of application server; 0286: in response to the received request from the authenticated Consumer, the consumer server validates a unique Ad Campaign ID; 0091: an electronic coupon is instantiated from the Ad Campaign and is assigned a unique coupon instance ID within the scope of the Ad Campaign;];
	determining, at the server, that the campaign identifier and the entitlement identifier belong to a valid campaign; Novick [0286: in response to the received request from the authenticated Consumer, the consumer server validates a unique Ad Campaign ID associated with the requested electronic coupon for the selected Ad Campaign];
	and transmitting, from the server, a ticket presentation message that comprises an indication of the ticket validity period and the ticket redemption amount; Novick [0298: consumer server issues, to the requesting Consumer, an electronic coupon corresponding to the Ad Campaign; 037: set of fields associated with an exemplary electronic coupon object and its relationship to other system database objects including: a Consumer to whom the coupon has issued. The exemplary object includes further fields such as timestamps indicating, expiration date, redemption date, etc.; 0063: store values identifying the date and time for the beginning and end of an electronic coupon campaign; 0064: stores a decimal value specifying a redemption value for the coupon; 0309: email message describing the electronic coupon offer (product, value, etc.) is sent to specified email addresses corresponding to Consumers];
	Novick does not specifically disclose, generating, at the server and in response to determining that the campaign identifier and the entitlement identifier belong to a valid campaign, an electronic record for a ticket with a redeemable status, wherein the electronic record for the ticket is associated with the entitlement identifier and comprises a ticket validity period and a ticket redemption amount; this is disclosed by Roberts [0104: unique Coupon Id is also recorded in Coupon ID Database; each coupon dispensed, online service provider may store to Coupon ID Database content into the various data tables Promotion Id; least one of the data tables associates each Coupon Id with a Promotion Id; 0085: generates a record indicative of the unique coupon to be printed; 0084: format of the variable coupon parameters include the coupon expiration date, the redemption amount].
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Novick with the teachings from Roberts with the motivation to provide a secure coupon system which generates unique coupons with user-identifying data and allows the printing of a coupon only once, thus eliminating the possibility of fraud by both the consumer and the retailer.  Roberts [0029].
	Novick/Roberts do not specifically disclose, generating, with at least one of a random number generator and pseudo-random number generator, a globally unique identifier (GUID) corresponding to an N-bit number in a predetermined format; however, official notice is taken that this is old and known in the art to format an identifier that comprises a globally unique identifier corresponding to a randomly generated N-bit number.  Since this is a common old and know technique, one of ordinary skill in the art would have found it reasonable to use this method to create a unique identifier and recognized that the results of the combination were predictable.
B.	In regards to Claims 2, 10 and 16, Novick discloses, wherein determining that the campaign identifier and the entitlement identifier belong to a valid campaign comprises: 
	generating, at the server, a database query that includes the campaign identifier and the entitlement identifier; Novick [0031: each of the application servers submits database transaction requests (to retrieve or write data) to a high performance database server which supports all of the Application Servers; 0147: consumer events and the functionality invoked on Consumer servers (or other servers) when they are triggered enable consumer users, through the Consumer applications, to search/view electronic advertisements (Ad Campaigns), and request Electronic Coupons; ];
	transmitting the database query to a database that comprises electronic records associated with valid campaigns; Novick [0286: the consumer server creates a unique electronic coupon record having a unique coupon id value in regard to the particular Ad Campaign];
	and receiving, at the server and from the database, a response to the database query that comprises an indication of the campaign identifier and entitlement identifier being associated with the valid campaign, wherein the response further comprises an identification of an entitlement validity period and an entitlement amount associated with the entitlement identifier.  Novick FIGS. 4r, 4s [0286: the consumer server creates a unique electronic coupon record having a unique coupon id value in regard to the particular Ad Campaign from which the electronic coupon was created].
C.	In regards to Claim 3, Novick does not specifically disclose, wherein the ticket validity period is determined, at least in part, based on the entitlement validity period.  This is disclosed by Roberts [0088: certain coupon data may be automatically deleted from the user's computer after, e.g., one month, the coupon, if printed, might have an expiration date in six months].  The motivation being the same as that stated in claim 1.
D.	In regards to Claim 5, Novick does not specifically disclose, wherein the ticket redemption amount is determined, at least in part, based on the entitlement amount.  This is disclosed by Roberts [0039: central repository can vary the amount of redemption value of a non-expired coupon; 0089: on-line service provider can update redemption amounts for coupons whose issuers have decided to change the discount amount].  The motivation being the same as that stated in claim 1.
E.	In regards to Claims 6, 12 and 19, Novick discloses, updating, with the server, an electronic record associated with the entitlement identifier to indicate that the entitlement identifier is redeemed.  Novick [0065: stores a date and time that a coupon was updated to indicate redemption of the coupon].
F.	In regards to Claims 11 and 18, Novick does not specifically disclose, wherein the ticket validity period expires after the entitlement validity period, and wherein the ticket redemption amount is determined, at least in part, based on the entitlement amount.  This is disclosed by Roberts [0088: certain coupon data may be automatically deleted from the user's computer after, e.g., one month, the coupon, if printed, might have an expiration date in six months; 0039: central repository can vary the amount of redemption value of a non-expired coupon; 0089: on-line service provider can update redemption amounts for coupons whose issuers have decided to change the discount amount].  The motivation being the same as that stated in claim 1.
G.	In regards to Claim 17, Novick discloses, wherein the valid campaign comprises a plurality of entitlement identifiers associated therewith, wherein the entitlement identifier is included in the plurality of entitlement identifiers, and wherein the entitlement validity period is used to determine a validity period for the valid campaign.  This is disclosed by Roberts [0045: coupon code field holds an integer value uniquely identifying a code appended to each coupon; 0063: ‘campaign_start_date’ field and a ‘campaign_end_date’ field store values identifying the date and time for the beginning and end of an electronic coupon campaign; 0098: coupon start date: is the date the electronic Coupon becomes valid].

Claims 4, 7-8, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Novick (US Publication 2018/0247284) in view of Roberts (US Publication 2013/0282463) in further view of Official Notice and Meyerhofer (US Publication 2009/0307068)
A.	In regards to Claims 4, Novick does not specifically disclose, wherein the ticket validity period is different from the entitlement validity period, wherein the electronic record for the ticket further comprises a ticket identifier, and wherein the entitlement identifier is different from the ticket identifier.  This is disclosed by Meyerhofer [0077: the PCS processes the metrics of the promotional award, the PCS operates a procedure to create a validation identifier for the promotional coupon, the PCS signals the GVP with data including the validation identifier and authorization to print the promotional coupon];
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Novick/Roberts with the teachings from Meyerhofer with the motivation to provide a means for the creation and issuance of promotional coupons as well as the tracking of the redemption of such coupons.  Meyerhofer [0009].
B.	In regards to Claim 7, 13 and 20, Novick does not specifically disclose, further comprising: 
	receiving, at the server, a ticket redemption message comprising a ticket identifier; this is disclosed by Roberts [0068: server is a bulletin board type file where users can post messages to a coupon distributor; 0036: user of the remote computer is able to request coupon data to be transmitted from centrally located repository, and the user is able to instruct his computer to print or electronically transfer product redemption coupons]; 
	determining that a time at which the ticket redemption message is received is within the ticket validity period; [0086: coupon deletion routine allows for automatic deletion of expired coupons by periodically checking the expiration date field of each coupon; Roberts [0087: since the actual expiration date is always printed as part of the coupon, the function of deleting expired coupon data from the user' s computer 6 is for the convenience of the user rather than for security purposes]; the motivation being the same as that stated in claim 1;
	Novick/Roberts do not specifically disclose, and in response to determining that the time at which the ticket redemption message is received is within the ticket validity period, updating, with the server, the electronic record for the ticket to indicate the ticket redemption amount has been issued from an account associated with the valid campaign.  This is disclosed by Meyerhofer [0147: cash-out voucher system controller issues a unique special non-print ticket, herein termed a token, to a PCS in addition to sending the token to each of the gaming machines, such as gaming machine, attached to the network. The GVP, recognizing the token, passes the token to the PCS along with the GVP's network or IP address and logs that information into an internal memory or database]. The motivation being the same as that stated above in claim 4.
Note:	“to indicate the ticket redemption amount has been issued from an account associated with the valid campaign.”  This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use.  Therefore, it is not given patentable weight.
C.	In regards to Claims 8 and 14, Novick does not specifically disclose, wherein the time at which the ticket redemption message is received is outside the entitlement validity period.  This is disclosed by Roberts [Cl. 14:  generates validity information to the redemption facility].  The motivation being the same as that stated in claim 1.







Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that some of the operations recited, in reference to claim 1, cannot be performed mentally by a human and do not qualify as a method of organizing human activity (pp 8-9).  The Examiner respectfully disagrees.  The limitations are directed to generating, a redeemable electronic record for a ticket that has an entitlement/coupon identifier belonging to a valid promotional campaign.  This falls under the abstract grouping of Certain Methods of Organizing Human Activity because they describe commercial interactions, which includes marketing or sales activities, behaviors, and business relations.  The claim provides additional elements that merely uses a computer to implement the abstract idea and as such do not integrate the abstract idea into a practical application.  See 101 analysis.
	Applicant suggests that the independent claims recite similar features to those recited in Claim 2 of Example 35 in the USPTO's Guidance on Subject Matter Eligibility (pp 8-9).  The Examiner respectfully disagrees.  The instant claimed invention and Claim 2 of Example 35 have different claim sets and different fact patterns, and therefore the two are not analogous.  Claim 2 of Example 35 was considered to be unconventional and addressed unique problems associated with bank cards and ATMs, which was supported by detailed disclosure in the specification.  The combination of the steps (e.g., the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data) operated in a non-conventional and non‐generic way to ensure that the customer’s identity was verified in a secure manner.  The steps did not represent merely gathering data for comparison or security purposes; but instead described a process that differs from the routine and conventional sequence of events that address unique problems associated with bank cards and verification employed by an ATM alone.  Applicant’s claims, however, are not similar to Claim 2, nor is there technical disclosure for any steps that could be considered a solution to a technological problem.  Unlike Claim 2, the instant combination of elements does not describe a process that differs from the routine and conventional sequence of events that would normally be conducted by a computer.  The instant claim fails to supply an inventive concept as a whole that represents an improved means of, for example, generating a unique identifier, determining an identifier for a valid campaign, generating a redeemable ticket, or provide a solution to a problem unique to transmitting a ticket presentation message.
	Applicant contends that a technical problem associated with exhausting a finite set of validation codes is addressed by the present application (p 9).  The Examiner respectfully disagrees.  Paragraph [0015] is provided as support for this assertion by Applicant, however, it plainly shows a business problem addressed by the claims rather than a technological one.  The paragraph states that “set of possible validation codes (or TITO validation codes) could be exhausted if the campaign operator runs too many marketing campaigns that issue promotional coupons. Embodiments of the present disclosure mitigate this issue by using a just-in-time promotional ticket scheme and promotional coupon entitlements.”  Which amounts to using a general computer to address an abstract idea.  That the entitlement/coupon number produced “prevents persons from easily or reasonably guessing a number” is not a technological improvement, indeed the only improvement accredited to the application as stated by the specification is that “promotional tickets, have been used within gaming environments and casinos to help improve player experiences and offer new services to players during their interactions with the casino.” Applicant specification [0002].
	Applicant submits that the abstract idea in claim 1 is integrated into a practical application and/or contains significantly more than the abstract idea (pp10-12).  The Examiner respectfully disagrees.  The additional elements proffered by the claim merely use the computer to implement the abstract idea, which do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment i.e. computer components (server, communication device, network).  That the abstract idea is limited to features such as preventing number exhaustion for a campaign (Certain Methods of Organizing Human Activity); enabling identification of a valid campaign based on the campaign identifier and entitlement identifier (Mental Processes); and making guessing of the entitlement identifier difficult or impossible (Certain Methods of Organizing Human Activity); are not features that provide additional elements which integrate the abstract idea into a practical application or significantly more, but are rather parts of the abstract idea itself.
	Based on the foregoing, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the current 35 U.S.C. § 101 rejection has not been overcome by the Applicant.  
B.	Regarding the 35 U.S.C. § 101 rejection, Applicant submits that Official Notice was improperly taken and requests evidence (affidavit) be provided to show that it was old and well known in the art at the time of the invention to create an identifier comprising a unique identifier corresponding to a randomly generated N-bit number.  The Examiner has respectfully declined as the Applicant has failed to properly traverse the assertion of the official notice.  Pursuant to MPEP §2144.03 (C) the Applicant has not adequately traversed the Examiner's assertion of official notice, which requires stating why the noticed fact is not considered to be common knowledge or well-known in the art.  Applicant has not stated why the noticed fact is not considered to be common knowledge or well-known in the art, as such, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant’s traverse is inadequate.  Still, despite Applicant’s misapprehension, the preceding Office Action lists at least 7 prior art references that show creating a unique identifier using n-bits number format is common, old and well-known.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Allen (US 11004063) teaches a randomly generated GUID identifier having N-bit value.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 469-295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).